MEMORANDUM **
California state prisoner Dontay Hayes appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition as untimely under 28 U.S.C. § 2244(d). We have jurisdiction pursuant to 28 U.S.C. § 2253, and we review de novo. See Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir. 1999). We affirm.
The district court properly determined that Hayes was not entitled to statutory tolling during the 115-day period between the denial of his first habeas petition by the California Court of Appeal and the filing of his second habeas petition filed with the same court. See King v. Roe, 340 F.3d 821, 823 (9th Cir.2003) (per curiam) (subsequent habeas petitions filed in the same or lower state court not seeking to correct deficiencies in the first habeas petition are not part of the same “full round” of collateral review so the “gaps” of time between the petitions are generally not tolled). Nor was the limitations period tolled during the 364-day time period between the denial of Hayes’ second habeas petition and the filing of his third habeas petition in the Los Angeles County Superi- or Court. Id. As a result, Hayes’ federal habeas petition is untimely, even assuming that the statutory tolling period did not begin until June 1, 1998 and that the limitations period was statutorily tolled from the time Hayes filed his third habeas petition in Los Angeles County Superior Court to the date the California Supreme Court denial of his final state habeas petition became final.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.